Citation Nr: 1042059	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-34 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for left knee medial 
compartment osteoarthritis with varus alignment, claimed as a 
left knee condition.

3.  Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1973 to May 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the San Diego, 
California regional office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's request to reopen his 
previously denied low back and left knee service connection 
claims as new and material evidence had not been submitted.  In 
addition, this rating decision denied the Veteran's left ankle 
service connection claim.  In July 2009, the Board reopened the 
claims for service connection for low back and left knee 
conditions and remanded the newly reopened claims as well as the 
left ankle service connection claim for additional development.

The Veteran withdrew his request for a Travel Board hearing in 
April 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issues decided herein was obtained.

2.  A low back disorder has not been shown by the competent, 
credible, and persuasive medical evidence of record to be related 
to the Veteran's active service.

3.  Left knee medial compartment osteoarthritis with varus 
alignment has not been shown by the competent, credible, and 
persuasive medical evidence of record to be related to the 
Veteran's active service.

4.  A left ankle disorder has not been shown by the competent, 
credible, and persuasive medical evidence of record to be related 
to the Veteran's active service.

5.  The Veteran's assertions are not credible.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  Left knee medial compartment osteoarthritis with varus 
alignment was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  A left ankle disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in 
September 2006 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  This letter also provided him with appropriate notice 
with respect to the disability-rating and effective-date elements 
of his claim.  As this letter was mailed to the Veteran prior to 
the December 2006 initial RO adjudication of his claims, this 
letter met the timing requirements of Pelegrini.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  The Veteran was afforded the appropriate VA 
examination.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

In this case, the Veteran's October 1973 service entrance 
examination was negative for any relevant abnormalities.  On 
three consecutive days in November 1974, the Veteran sought 
treatment for his left ankle.  The diagnosis was a soft tissue 
injury, and he was instructed to give his ankle a hot soak.  
Complaints of radiating left knee pain were noted in a December 
1975 treatment note, and physical examination found no edema or 
discoloration.  An impression of shin splints was made.

Complaints of low back pain were noted in a December 1977 
treatment note, and an assessment of a slight muscular strain 
with no spasms or redness was made.  March 1978 service treatment 
records reveal two instances in which the Veteran complained of 
low back pain following strenuous exercise, during which he 
reported "[falling] on his back."  An assessment of muscle strain 
was made, and the Veteran was restricted from running for three 
days.

The Veteran's April 1978 discharge examination was negative for 
any relevant abnormalities, and he denied experiencing recurrent 
back pain, arthritis, any bone or joint deformity, or a "trick" 
or locked knee in his December 1977 Report of Medical History 
(RMH).

A May 2002 "Supplemental Report--Change of Status" reveals the 
Veteran's complaints of persistent left medial knee pain.  
Physical examination revealed a left knee varus deformity and 
medial joint line tenderness.  A diagnosis of progressive left 
medial compartment osteoarthritis with varus deformity was made 
and confirmed by a left knee X-ray.  Dr. M. S. indicated that in 
his medical opinion, the Veteran's left knee symptoms were caused 
by a "previous injury," "subsequent surgery and cumulative trauma 
as a result of his work activities."  He further opined that 
"apportionment is not indicated in the absence of [a] prior 
disability and in the absence of [a] progressive pre-existing 
condition."  The opinion was affirmed under oath.

The Veteran was reported to have twisted his knee after getting 
out of a truck in June 1995, causing the onset of medial knee 
pain, in a December 2004 Workers' Compensation Permanent and 
Stationary Evaluation.  A left knee arthroscopy was reportedly 
performed in December 1995 and a diagnosis of left knee medial 
compartment arthritis was made.  Despite undergoing 
viscosupplemenation, intermittent cortisone injections, and 
taking anti-inflammatory medications, the Veteran's knee pain was 
reported to have gradually worsened since his injury.  Dr. M. S. 
again diagnosed the Veteran with left knee media joint space 
osteoarthritis with varus alignment following a physical 
examination.  The examiner noted that, in his medical opinion, 
the Veteran's "present condition is 100% related to the original 
injury, in additional to repetitive cumulative trauma," and was 
"100% apportioned to industrial causes, specifically the [June 
1995] industrial injury...and repetitive cumulative trauma."  
This opinion was affirmed under oath. 

Dr. M. S. noted in a June 2005 Workers' Compensation Requested 
Supplement Report that he had been treating the Veteran for his 
left knee condition since December 1995 following a work injury 
that "aggravated the medial compartment osteoarthritis but did 
not cause it" and that the December 1995 injury "caused his 
medial meniscal tear."  This opinion was affirmed under oath.

A May 2006 private orthopedic opinion from Dr. M. S. indicates 
that he had been caring for the Veteran "for years" and that he 
had reviewed his current medical condition and service treatment 
records.  In the orthopedist's opinion, it was "more likely than 
not that the [Veteran's] back condition, left knee arthritis and 
left ankle pain and weakness are related to those same injuries" 
he sustained during service.  Details regarding the nature of the 
Veteran's back, left knee, and left ankle condition, or the basis 
of this opinion, were not provided.

A December 2006 Worker's Compensation Orthopedic Report authored 
by Dr. M. S. reveals the Veteran's complaints of chronic low back 
pain with occasional lower extremity radiculopathy.  Physical 
examination revealed generalized tenderness to lumbar palpation 
without spasm or other deformity.  A neurology examination found 
both lower extremities to be "completely normal."  The examiner 
gave an impression of left knee medial compartment osteoarthritis 
with varus alignment and chronic low back pain that were "the 
result of and subsequent to service" that had been "aggravated by 
[the Veteran's] years of work and an industrial injury to his 
left knee."  This opinion was affirmed under oath.

In a September 2008 Workers' Compensation Supplemental Orthopedic 
Report, Dr. M. S. commented that the Veteran had persistent 
problems with his left knee.  He noted that the Veteran's left 
knee had varus alignment and medial joint line tenderness.  
Meniscal testing was negative, although there was patellofemoral 
joint crepitus.  Neurological examination of the left lower 
extremity was normal.  The impression was medial compartment 
osteoarthritis with varus alignment, left knee.  Dr. S. added 
that he would assist the Veteran in trying to get further 
Veteran's benefits with regard to his ankle, back, and left knee.  
This opinion was affirmed under oath.

On VA examination in December 2009, the examiner noted that the 
Veteran reported low back pain, knee pain, and ankle pain while 
on active duty.  He commented that from 1978 through the mid 
1990s, the Veteran had no treatment for his back, knee, or ankle.  
He noted the Veteran's work injury in the mid-1990s.  An X-ray of 
the lumbar spine revealed no acute osseus injury and mild 
degenerative changes throughout the lumbar spine.  An X-ray of 
the left knee showed no acute fracture or dislocation and severe 
tricompartmental osteoarthrosis, worse in the femoral tibial 
compartment.  An X-ray of the left ankle revealed no acute osseus 
injury, post traumatic and degenerative changes in the medial and 
anterior tibiotalar joint, mild degenerative calcaneal 
enthesopathy, and vascular calcification.  The examiner provided 
diagnoses of mild degenerative changes throughout the lumbar 
spine, severe osteoarthritis of the left knee, and degenerative 
changes of the tibiotalar joint.

The examiner reviewed the service treatment records, post-service 
treatment records, and commented on the records produced by Dr. 
M. S..  He said that the available evidence supported soft tissue 
spraining injuries to the Veteran's low back, left knee, and left 
ankle while he was on active duty.  He commented that the 
evidence further showed that the Veteran responded to medical 
treatment, as the discharge examination showed no abnormality to 
those regions.  There were no medical records supporting 
complaints regarding the claimed areas during the twelve months 
following his discharge from active duty.  The examiner reviewed 
the Veteran's accident in 1995.  He concluded that based on the 
available evidence, the low back, left knee, and ankle conditions 
were less likely as not caused by, or a result of, the Veteran's 
military service.

In an additional February 2010 Workers' Compensation Supplemental 
Orthopedic Report, Dr. M. S. indicated that the Veteran's 
symptoms in his low back, left knee, and left ankle had not 
changed.  He commented that the Veteran's left knee had been 
arthritic and symptomatic for many years.  He recorded a 
diagnosis of low back, left knee, and left ankle symptoms.  This 
opinion was affirmed under oath.

In July 2010, the examiner who performed the December 2009 VA 
examination again reviewed the claims file.  He reviewed and 
commented on the newly submitted evidence from Dr. M. S..  He 
acknowledged that Dr. M. S. opined that the Veteran's back 
condition, left knee arthritis, and left ankle pain were related 
to injuries sustained while on active duty.  He said that his 
opinion differed from Dr. M. S.'s because of substantial evidence 
in the claims file.

In particular, the examiner remarked that at the time of the 
Veteran's discharge in 1978, his discharge examination showed no 
complaints referable to the back, left knee, and left ankle.  He 
found no documented medical records which supported complaints 
from those areas for twelve months following the Veteran's 
discharge from the military.  He remarked that Dr. M. S. did not 
provide any substantial evidence to support his opinion, and he 
further noted that Dr. M. S. had previously opined under oath 
that the Veteran's condition was 100 percent related to 
industrial injury and causes, specifically the industrial injury 
of June 1995.  The examiner concluded that his own opinions 
expressed in the December 2009 VA examination report remained 
unchanged.

The evidence of record clearly establishes that the Veteran has 
current low back, left knee, and left ankle conditions, as 
reflected, for example, in the December 2009 VA examination 
report.  However, there appears to be conflicting medical 
evidence on the question of whether there exists a medical nexus 
between the Veteran's current low back, left knee, and left ankle 
conditions, and his military service.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

The Board notes that in his May 2006 letter and December 2006 
Worker's Compensation Orthopedic Report, Dr. M. S. opined that it 
was more likely than not that the Veteran's back condition, left 
knee arthritis and left ankle pain and weakness were related to 
injuries he sustained during service.  However, although Dr. M. 
S. said in his May 2006 letter that he reviewed the Veteran's 
past military injuries and service records, he did not actually 
discuss the nature of the Veteran's in-service complaints and 
treatment-to include the April 1978 discharge examination report 
which was negative for any relevant abnormalities, and the 
December 1977 RMH in which the Veteran denied experiencing 
recurrent back pain, arthritis, any bone or joint deformity, or a 
"trick" or locked knee.  He did not comment on the passage of 
time between when the Veteran left active duty and when the 
evidence of record shows he first sought treatment for his 
claimed conditions.  Dr. M. S. did not explain how the evidence 
of record supported his opinion.  Additionally, Dr. M. S. had 
previously opined under oath regarding the Veteran's Worker's 
Compensation claim related to the 1995 accident that there was an 
absence of a prior disability and an absence of a progressive 
pre-existing condition.  He also previously opined under oath 
that the Veteran's condition was 100% apportioned to industrial 
causes, specifically the June 1995 industrial injury, and 
repetitive cumulative trauma.  These statements appear to 
contradict his later assertions that the Veteran's conditions are 
related to injuries he sustained during service.  For these 
reasons, the Board finds the opinions of Dr. M. S. to not be 
persuasive.

By contrast, the Board accepts as probative evidence on the 
question of medical nexus the December 2009 VA examiner's 
opinion.  The Board notes that 38 C.F.R. § 3.326 entitles a 
Veteran to an adequate examination which discusses all positive 
evidence in support of the Veteran's claim.  See Gabrielson v. 
Brown, 2 Vet. App. 36, 40 (1994), Barr v. Nicholson, 21 Vet. App. 
303, 310-311 (2007).  The Board finds the VA examiner's opinion 
meets these requirements.  The examiner commented on both the 
positive and negative evidence of record.  In his December 2009 
report and July 2010 addendum, the VA examiner reviewed Dr. M. 
S.'s opinions and explained why they were not probative.  The 
examiner reviewed the Veteran's service medical records with 
respect to his in-service complaints and opined regarding their 
nature.  Significantly, the examiner specifically commented on 
the service treatment records, records from Dr. M. S., his own 
examination findings, and explained the reasons and bases for his 
opinion.  Inasmuch as the VA examiner reached his conclusions 
only after a review of the service and post-service records, and 
current examination of the Veteran, the Board accords great 
probative value to the 2009 and 2010 VA medical opinion and finds 
it to be dispositive of the medical nexus question.

Hence, the Board finds that the most persuasive medical opinion 
to specifically address medical nexus militates against the 
claims for service connection.  See Hayes, 5 Vet. App. at 69-70; 
Guerrieri, 4 Vet. App. at 470-471 (1993).

The Board further observes that according to the evidence of 
record, the Veteran's first recorded complaints of either low 
back, left knee, or left ankle problems that appear in the 
evidence of record were in 2002-24 years after he left active 
duty.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability may 
be considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the Board finds 
that the passage of 24 years between active duty and the 
Veteran's recorded complaints of low back and left lower 
extremity pain weighs against the Veteran's claim.

The Board has considered whether service connection for a low 
back condition, left knee osteoarthritis, or a left ankle 
condition could be established on a presumptive basis.  To 
establish service connection for a disability on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the Veteran leaving active duty.  See 
38 C.F.R. §§ 3.307, 3.309 (2010).  In this case, no medical 
evidence demonstrates that the Veteran experienced a low back 
condition, left knee osteoarthritis, or a left ankle condition to 
a compensable level within a year after his discharge from active 
duty.  Therefore, service connection for a low back condition, 
left knee osteoarthritis, or a left ankle condition cannot be 
established on a presumptive basis.

Finally, the Board has also carefully considered the Veteran's 
contentions that he has current low back, left knee, and left 
ankle disorders as a result of his service.  As noted above, the 
Veteran is competent to testify in regard to the onset and 
continuity of symptomatology.  However, in this case, the 
Veterans assertions, while competent, are not credible.  Although 
the Veteran now states that all of his claimed disorders began 
while he was in the service, he indicated in his Report of 
Medical History completed in December 1977 at the end of his 
active service that he did not have recurrent back pain, 
arthritis, any bone or joint deformity, or a "trick" or locked 
knee.  As the Veteran's present assertions contradict what he 
indicated on his prior Report of Medical History, the Board finds 
his assertions to be not credible.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claims are denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The preponderance of the evidence is against the 
claims.




ORDER

Service connection for a low back condition is denied.

Service connection for left knee medial compartment 
osteoarthritis with varus alignment, claimed as a left knee 
condition, is denied.

Service connection for a left ankle condition is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


